Order entered February 28, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00100-CV

  ELDA TELLE, ELAINE BOSCH, CAITLIN DICKEY, AND CHICAGO
               TITLE OF TEXAS, LLC, Appellants

                                        V.

                CAPITAL TITLE OF TEXAS, LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-01185-2021

                                   ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Before the Court is appellants’ February 23, 2022 joint letter brief.

Appellants request that their notice of appeal be treated as a petition for

mandamus. They also seek additional time to file briefing in support of the

mandamus petition and to include in the mandamus record certain records

previously filed in cause number 05-21-00328-CV, their pending appeal from the

temporary injunction in the same underlying case.


                                    Page 1 of 2
      We GRANT appellants’ requests. Accordingly, we DIRECT the Clerk of

the Court to convert the appeal under this cause number into an original proceeding

under the same cause number and change the caption to In re Elda Telle, Elaine

Bosch, Caitlin Dickey, and Chicago Title of Texas, LLC, relators.

      We DIRECT the Clerk of the Court to include in the records of this

proceeding the following records previously filed in cause number 05-21-00328-

CV: the Clerk’s record filed on May 15, 2021, a reporter’s record filed on May 11,

2021, and a supplemental reporter’s record filed on July 6, 2021.

      Finally, we DIRECT relators to file on or before March 9, 2022, a

mandamus petition, and supplemental records as necessary, in compliance with

Texas Rule of Appellate Procedure 52.



                                            /s/ Dennise Garcia
                                            DENNISE GARCIA
                                            JUSTICE




                                     Page 2 of 2